       Case 1:20-cv-01560-JLT Document 28 Filed 03/10/21 Page 1 of 6


 1   MAYER BROWN LLP
     JOHN NADOLENCO (SBN 181128)
 2    jnadolenco@mayerbrown.com
     ARCHIS A. PARASHARAMI (SBN 321661)
 3    aparasharami@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, CA 90071-1503
     Telephone: (213) 229-9500
 5   Facsimile: (213) 625-0248

 6   Attorneys for Defendant
     General Motors LLC
 7

 8                              UNITED STATED DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   DAKOTAH MASSIE and NEIL MANGLANI,                 Case No. 1:20-cv-01560-JLT
     individually and by and on behalf of all others
12   similarly situated,
                                                       STIPULATION AND [PROPOSED]
13                         Plaintiffs,                 ORDER TO SET A SCHEDULE FOR
                                                       DEFENDANTS’ RESPONSES TO
14          v.                                         PLAINTIFFS’ FIRST AMENDED
                                                       COMPLAINT
15   GENERAL MOTORS LLC and DECIBEL
     INSIGHT, INC.,                                    (Doc. 27)
16
                           Defendants.
17

18

19
20

21

22

23

24

25

26
27

28
                                      STIPULATION AND [PROPOSED] ORDER TO SET A SCHEDULE
                        FOR DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT;
                                                                    CASE NO. 1:20-CV-01560-JLT
       Case 1:20-cv-01560-JLT Document 28 Filed 03/10/21 Page 2 of 6


 1          Pursuant to Local Rules 143 and 144, Plaintiffs Dakotah Massie and Neil Manglani

 2   (“Plaintiffs”) and Defendants General Motors LLC (“GM”) and Decibel Insight, Inc. (“Decibel”)

 3   (collectively, the “Parties”), by and through their respective counsel, respectfully request that the

 4   Court approve the Parties’ stipulation to set a deadline for Defendants to file motions to dismiss

 5   the First Amended Complaint, ECF No. 25 (filed February 26, 2021), for lack of personal

 6   jurisdiction or, in the alternative, to transfer the case to a more convenient forum (“the renewed

 7   Jurisdictional Motions”) to Monday, April 12, so that Defendants may have sufficient time to

 8   review the amended claims.

 9          WHEREAS, Plaintiffs filed the Complaint on November 4, 2020, ECF No. 1, alleging

10   violations of the California Invasion of Privacy Act, Cal. Penal Code §§ 631 and 635, and

11   invasion of privacy under California’s Constitution;

12          WHEREAS, on January 12, 2021, Plaintiffs served Defendants with merits-based

13   Requests for Production under Fed. R. Civ. P. 34 and Interrogatories under Fed. R. Civ. P. 30;

14          WHEREAS, this Court on January 20, 2021, granted a stipulation that (i) permitted

15   Plaintiffs to file a Corrected Complaint without using their amendment as of right, (ii) set

16   Defendants’ deadline to file motions to dismiss the operative complaint for lack of personal

17   jurisdiction or, in the alternative, transfer (the “Jurisdictional Motions”) at February 1, 2021, (iii)

18   stayed Defendants’ deadline to answer or otherwise respond to the operative complaint pending

19   resolution of the Defendants’ Jurisdictional Motions, (iv) stayed Defendants’ responses to

20   Plaintiffs’ merits-based discovery and the service of initial disclosure pending the resolution of

21   Defendants’ Jurisdictional Motions, and (v) continued the initial scheduling conference to April

22   30, 2021, ECF No. 11;

23          WHEREAS, on January 21, 2021, Plaintiffs filed a Corrected Complaint naming General

24   Motors LLC as a Defendant and removing General Motors Company as a Defendant, ECF No.

25   12;

26          WHEREAS, this Court on February 1, 2021 granted the Parties’ stipulation extending

27
                                                 1
28                                      STIPULATION AND [PROPOSED] ORDER TO SET A SCHEDULE
                          FOR DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT;
                                                                     CASE NO. 1:20-CV-01560 -JLT
       Case 1:20-cv-01560-JLT Document 28 Filed 03/10/21 Page 3 of 6


 1   Defendants’ deadline to file their Jurisdictional Motions to February 16, 2021, ECF No. 15;

 2          WHEREAS, Defendants filed their Jurisdictional Motions, seeking dismissal of the

 3   Corrected Complaint for lack of personal jurisdiction or, alternatively, transfer of venue, on

 4   February 16, ECF Nos. 16, 19;

 5          WHEREAS, Plaintiffs on February 26, 2021 filed a First Amended Complaint (“FAC”)

 6   containing new jurisdictional and factual allegations, and asserting an additional claim against

 7   Decibel under the Federal Wiretap Act, 18 U.S.C. § 2512, ECF No. 25;

 8          WHEREAS, the Parties understand that the FAC supersedes the Corrected Complaint,

 9   thereby rendering Defendants’ Jurisdictional Motions moot, see Minute Order, ECF No. 26

10   (March 3, 2021);

11          WHEREAS, Defendants intend to file motions to dismiss the FAC for lack of personal

12   jurisdiction or, in the alternative, to transfer the case to a more convenient forum (the “renewed

13   Jurisdictional Motions”);

14          WHEREAS, Defendants also intend to file motions to dismiss the FAC for failure to state

15   a claim under Fed. R. Civ. P. 12(b)(6);

16          WHEREAS, Defendants continue to reserve their rights to seek an additional stay of
17   discovery pending resolution of the 12(b)(6) Motions;

18          WHEREAS, due to obligations in other matters and to give them sufficient time to

19   review the amended allegations, Defendants have requested, and Plaintiffs have agreed to

20   provide, 45 days for Defendants to file their renewed Jurisdictional Motions;

21          WHEREAS, this is the first extension of a briefing schedule related to Plaintiffs’ FAC

22   and it is not being sought for delay or any other improper purpose;

23          WHEREAS, continuing the Initial Scheduling Conference until after Defendants’

24   motions can be heard would further promote efficiency and conserve judicial and party

25   resources, as the issues to be discussed at that conference—including the proposed case

26   schedule, contested issues, and discovery procedures—will be affected or mooted by the Court’s

27   resolutions of those motions;

28                                                   2
                                       STIPULATION AND [PROPOSED] ORDER TO SET A SCHEDULE
                         FOR DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT;
                                                                    CASE NO. 1:20-CV-01560 -JLT
       Case 1:20-cv-01560-JLT Document 28 Filed 03/10/21 Page 4 of 6


 1           NOW, THEREFORE, THE PARTIES HEREBY STIPULATE as follows:

 2           1.     Defendants shall file their renewed Jurisdictional Motions on or before April 12,

 3   2021.

 4           2.     Plaintiffs shall file their opposition or statement of non-opposition by May 3,

 5   2021;

 6           3.     Defendants shall file their replies, if any, by May 17, 2021;

 7           4.     Defendants’ deadline to answer or otherwise respond on the merits to the FAC

 8   (including any motion under Fed. R. Civ. P. 12(b)(6)), Defendants’ responses to Plaintiffs’

 9   merits-based discovery served January 12, 2021, and the Parties’ service of initial disclosures

10   remain stayed pending the resolution of Defendants’ renewed Jurisdictional Motions, as

11   previously ordered by this Court (ECF No. 11);

12           5.     Hearings on Defendants’ Jurisdictional Motions will be set for May 25, 2021, or

13   as soon thereafter as is convenient for the Court;

14           6.     Notwithstanding the foregoing, after the resolution of the Jurisdictional Motions,

15   Defendants may move for an additional stay of discovery pending resolution of the 12(b)(6)

16   Motions, which Plaintiffs may oppose;

17           7.     The Initial Scheduling Conference shall be continued to June 25, 2021, at 8:30

18   a.m., or as soon thereafter as is convenient for the Court, with the Parties’ Joint Scheduling

19   Report to be filed 7 days before the scheduling conference.

20           The Parties respectfully request that this Stipulation be granted by signing the

21   accompanying proposed order.

22
     Dated: March 9, 2021                    MAYER BROWN LLP
23
                                             By: /s/ John Nadolenco
24                                                John Nadolenco
25                                           Attorneys for Defendant
                                             General Motors LLC
26
27   Dated: March 9, 2021                    GREENBERG TRAURIG, LLP

28                                                    3
                                       STIPULATION AND [PROPOSED] ORDER TO SET A SCHEDULE
                         FOR DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT;
                                                                    CASE NO. 1:20-CV-01560 -JLT
      Case 1:20-cv-01560-JLT Document 28 Filed 03/10/21 Page 5 of 6


 1                                     By: /s/ Rebekah S. Guyon
                                          Rebekah S. Guyon (SBN 291037)
 2                                        GuyonR@gtlaw.com
                                          1840 Century Park East, Suite 1900
 3
                                          Los Angeles, California 90067-2121
 4                                        Telephone: 310.586.7700
                                          Facsimile: 310.586.7800
 5
                                          Ian Ballon (SBN 141819)
 6                                        Ballon@gtlaw.com
 7                                        1900 University Avenue, 5th Floor
                                          East Palo Alto, California 94303
 8                                        Telephone: 650.328.7881
                                          Facsimile: 650.289.7881
 9
                                          Attorneys for Defendant
10                                        Decibel Insight, Inc.
11

12   Dated: March 9, 2021              BURSOR & FISHER, P.A.

13                                     By: /s/ L. Timothy Fisher
                                          L. Timothy Fisher (SBN 191626)
14                                          ltfisher@bursor.com
                                          Joel D. Smith (SBN 244902)
15                                           jsmith@bursor.com
                                         1990 North California Blvd., Ste 940
16
                                         Walnut Creek, CA 94596
17                                       Telephone: (925) 300-4455
                                         Facsimile: (925) 407-2700
18
                                       Attorneys for Plaintiffs
19
20

21

22

23

24

25

26
27

28                                             4
                                    STIPULATION AND [PROPOSED] ORDER TO SET A SCHEDULE
                      FOR DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT;
                                                                 CASE NO. 1:20-CV-01560 -JLT
       Case 1:20-cv-01560-JLT Document 28 Filed 03/10/21 Page 6 of 6


 1                                       [PROPOSED] ORDER

 2          The Court, having considered the stipulation between Plaintiffs Dakota Massie and Neil

 3   Manglani (“Plaintiffs”) and Defendants General Motors LLC and Decibel Insight, Inc.

 4   (“Defendants”), and for good cause shown, HEREBY ORDERS that:

 5          1.      Defendants shall file their motions to dismiss for lack of personal jurisdiction or,

 6   in the alternative, to transfer (“Jurisdictional Motions”) in response to Plaintiffs’ First Amended

 7   Complaint on or before April 12, 2021. Plaintiffs’ opposition or statement of non-opposition

 8   shall be filed no later than May 3, 2021. Defendants’ replies, if any, shall be filed no later than

 9   May 17, 2021. The hearing on Defendants’ Jurisdictional Motions is set for May 25, 2021.

10          2.      Defendants’ deadline to answer or otherwise respond on the merits to the FAC

11   (including any motion under Fed. R. Civ. P. 12(b)(6)), Defendants’ responses to Plaintiffs’

12   merits-based discovery served January 12, 2021, and the Parties’ service of initial disclosures

13   each remain stayed pending the resolution of Defendants’ renewed Jurisdictional Motions, as

14   previously ordered by this Court (Dkt. 11);

15          5.      The scheduling conference is continued to June 25, 2021, at 8:30 a.m., with the

16   Parties’ Joint Scheduling Report to be filed no later than June 18, 2021.

17
     IT IS SO ORDERED.
18

19      Dated:     March 9, 2021                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28                                                   5
                                       STIPULATION AND [PROPOSED] ORDER TO SET A SCHEDULE
                         FOR DEFENDANTS’ RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT;
                                                                    CASE NO. 1:20-CV-01560 -JLT
